Exhibit 10.2 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “ Agreement ”) is made and entered into as of February , 2017, between Digital Power Corporation, a California corporation (the “ Company ”), and Philou Ventures, LLC, a Wyoming limited liability company (the “ Purchaser ”). This Agreement is made pursuant to the Preferred Stock Purchase Agreement, dated as of the date hereof, between the Company and the Purchaser (the “ Purchase Agreement ”). The Company and the Purchaser hereby agrees as follows: 1 Definitions . Capitalized terms used and not otherwise defined herein that are defined in the Purchase Agreement shall have the meanings given such terms in the Purchase Agreement. As used in this Agreement, the following terms shall have the following meanings: “ Advice ” shall have the meaning set forth in Section3(B)(d). “ Effectiveness Date ” means, with respect to the Initial Registration Statement required to be filed hereunder, the 90th calendar day following the Filing Date (or, in the event of a “full review” by the Commission, the 120th calendar day following the Filing Date) and with respect to any additional Registration Statements which may be required pursuant to Section2(c), the 90th calendar day following the date on which an additional Registration Statement is required to be filed hereunder (or, in the event of a “full review” by the Commission, the 120th calendar day following the date such additional Registration Statement is required to be filed hereunder); provided , however , that in the event the Company is notified by the Commission that one or more of the above Registration Statements will not be reviewed or is no longer subject to further review and comments, the Effectiveness Date as to such Registration Statement shall be the fifth Trading Day following the date on which the Company is so notified if such date precedes the dates otherwise required above, provided, further, if such Effectiveness Date falls on a day that is not a Trading Day, then the Effectiveness Date shall be the next succeeding Trading Day. “ Effectiveness Period ” shall have the meaning set forth in Section2(a). “ Event ” shall have the meaning set forth in Section2(d). “ Event Date ” shall have the meaning set forth in Section2(d). “ Filing Date ” means, (i) with respect to the Initial Registration Statement required hereunder, the 60th calendar month following the Initial Tranche Closing Date, and (ii) with respect to any additional Registration Statements which may be required pursuant to Section2(c), the earliest practical date on which the Company is permitted by SEC Guidance to file such additional Registration Statement related to the Registrable Securities. “ Holder ” or “ Holders ” means the holder or holders, as the case may be, from time to time of Registrable Securities. “ Indemnified Party ” shall have the meaning set forth in Section5(c). “ Indemnifying Party ” shall have the meaning set forth in Section5(c). “ Initial Registration Statement ” means the initial Registration Statement filed pursuant to this Agreement. “ Losses ” shall have the meaning set forth in Section5(a). “ Plan of Distribution ” shall have the meaning set forth in Section2(a). 1 “ Prospectus ” means the prospectus included in a Registration Statement (including, without limitation, a prospectus that includes any information previously omitted from a prospectus filed as part of an effective registration statement in reliance upon Rule 430A promulgated by the Commission pursuant to the Securities Act), as amended or supplemented by any prospectus supplement, with respect to the terms of the offering of any portion of the Registrable Securities covered by a Registration Statement, and all other amendments and supplements to the Prospectus, including post-effective amendments, and all material incorporated by reference or deemed to be incorporated by reference in such Prospectus. “ Registrable Securities ” means, as of any date of determination, (a)all of the shares of Common Stock then issued and issuable upon conversion in full of the Preferred Shares (assuming on such date the Preferred Shares are converted in full without regard to any conversion limitations therein), (b)all Warrant Shares then issued and issuable upon exercise of the Warrants (assuming on such date the Warrants are exercised in full without regard to any exercise limitations therein), (c)any additional shares of Common Stock issued and issuable in connection with any anti-dilution provisions in the Preferred Shares or the Warrants (in each case, without giving effect to any limitations on conversion set forth in the Preferred Shares or limitations on exercise set forth in the Warrants), and (d)any securities issued or then issuable upon any stock split, dividend or other distribution, recapitalization or similar event with respect to the foregoing; provided , however , that any such Registrable Securities shall cease to be Registrable Securities (and the Company shall not be required to maintain the effectiveness of any, or file another, Registration Statement hereunder with respect thereto) for so long as (i)a Registration Statement with respect to the sale of such Registrable Securities is declared effective by the Commission under the Securities Act and such Registrable Securities have been disposed of by the Holder in accordance with such effective Registration Statement, (ii)such Registrable Securities have been previously sold in accordance with Rule 144, or (iii)such securities become eligible for resale without volume or manner-of-sale restrictions and without current public information pursuant to Rule 144 as set forth in a written opinion letter to such effect, addressed, delivered and acceptable to the Transfer Agent and the affected Holders (assuming that such securities and any securities issuable upon exercise, conversion or exchange of which, or as a dividend upon which, such securities were issued or are issuable, were at no time held by any Affiliate of the Company, and all Warrants are exercisable by “cashless exercise” as provided in Section2(a)(ii) of each of the Warrants, as reasonably determined by the Company, upon the advice of counsel to the Company). “ Registration Statement ” means any registration statement required to be filed hereunder pursuant to Section2(a) and any additional registration statements contemplated by Section2(c), including (in each case) the Prospectus, amendments and supplements to any such registration statement or Prospectus, including pre- and post-effective amendments, all exhibits thereto, and all material incorporated by reference or deemed to be incorporated by reference in any such registration statement. “
